
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.3

Promissory Note B with a principal amount of $40 million.


PROMISSORY NOTE B



$40,000,000.00
 
December 10, 2002


        FOR VALUE RECEIVED, the undersigned, GREAT LAKES REIT, L.P., a Delaware
limited partnership ("Maker"), hereby promises to pay to the order of EQUITABLE
LIFE INSURANCE COMPANY OF IOWA, an Iowa corporation, or any subsequent holder(s)
hereof ("Payee"), at the office of Payee, c/o ING Investment Management LLC,
5780 Powers Ferry Road, NW, Suite 300, Atlanta, Georgia 30327-4349, or at such
other place as Payee may from time to time designate in writing, the principal
sum of FORTY MILLION AND NO/100 DOLLARS ($40,000,000.00) and interest thereon
from and after the date of disbursement hereunder at four and 77/100 percent
(4.77%) per annum ("Note Rate"), both principal and interest to be paid in
lawful money of the United States of America, as follows:

(iii)Interest only from and including the date of this Note through and
including December 31, 2002, shall be paid on January 1, 2003 or, at the option
of Payee, on the date hereof; and

(iv)Payments of principal and interest shall be made in successive monthly
installments commencing on February 1, 2003, and continuing on the first day of
each and every calendar month thereafter up to and including January 1, 2028
(the "Maturity Date") or, upon exercise of Payee's right under the following
paragraph, the Call Date as to which Payee has exercised its right, all but the
final installment thereof to be in the amount of Two Hundred Twenty-Eight
Thousand Five Hundred Seven and 32/100 Dollars ($228,507.32), and the final
installment payable on the Maturity Date, or, if earlier, the exercised Call
Date, to be in the full amount of outstanding principal of this Promissory Note
("Note"), interest and all other sums remaining unpaid hereunder and under the
Mortgage (as hereinafter defined).

        Notwithstanding any provisions of this Note to the contrary, the Payee
reserves the right (the "Call Option") to declare the entire amount of
outstanding principal of this Note, interest and all other sums remaining unpaid
hereunder and under the Mortgage to be due and payable on any one of the
following dates (each referred to as a "Call Date," and collectively the "Call
Dates"):

January 1, 2010;

January 1, 2015;

January 1, 2020; and

January 1, 2025.

Such right shall be exercised by Payee, in its sole and absolute discretion, by
giving written notice to Maker at least six (6) months prior to the Call Date as
to which Payee is electing, which notice shall refer to this Note and state the
Call Date elected by Payee. The exercise of such right by Payee shall not
relieve Maker of its obligation to make scheduled payments hereunder, or to pay
any other sums due and owing hereunder, between the date of such notice and the
elected Call Date. The exercise of such right by Payee will result in the
original principal amount of this Note not having been fully amortized by the
payment of the monthly installments hereunder prior to the exercised Call Date,
and Maker shall be obligated to make a payment of the entire amount of
outstanding principal of this Note and interest and all other sums remaining
unpaid hereunder and under the Mortgage on the Call Date.

        All payments on account of the Indebtedness (as hereinafter defined)
shall be applied: (i) first, to further advances, if any, made by the Payee as
provided in the Loan Documents (as hereinafter defined); (ii) next, to any Late
Charge (as hereinafter defined); (iii) next, to interest at the Default

--------------------------------------------------------------------------------


Rate (as hereinafter defined), if applicable; (iv) next, to the Prepayment
Premium (as hereinafter defined), if applicable; (v) next, to interest at the
Note Rate on the unpaid principal balance of this Note unless interest at the
Default Rate is applicable; and (vi) last, to reduce the unpaid principal
balance of this Note. Interest shall be calculated on the basis of a year
consisting of 360 days and with twelve thirty-day months, except that interest
due and payable for less than a full month shall be calculated by multiplying
the actual number of days elapsed in such period by a daily interest rate based
on a 360-day year. As used herein, the term "Indebtedness" shall mean the
aggregate of the unpaid principal amount of this Note, accrued interest, all
Late Charges, any Prepayment Premium, and advances made by Payee under the Loan
Documents.

        In the event any installment of principal or interest due hereunder, or
any escrow fund payment for real estate taxes, assessments, other similar
charges or insurance premiums due under the Mortgage shall be more than ten
(10) days overdue, Maker shall pay to the holder hereof a late charge ("Late
Charge") of four cents ($.04) for each dollar so overdue or, if less, the
maximum amount permitted under applicable law, in order to defray part of the
cost of collection and of handling delinquent payments.

        The terms of this Note are expressly limited so that in no event
whatsoever shall the amount paid or agreed to be paid to the Payee exceed the
highest lawful rate of interest permissible under applicable law. If, from any
circumstances whatsoever, fulfillment of any provision hereof or any other
documents securing the Indebtedness at the time performance of such provision
shall be due, shall involve the payment of interest exceeding the highest rate
of interest permitted by law which a court of competent jurisdiction may deem
applicable hereto, then, ipso facto, the obligation to be fulfilled shall be
reduced to the highest lawful rate of interest permissible under applicable law;
and if for any reason whatsoever Payee shall ever receive as interest an amount
which would be deemed unlawful, such interest shall be applied to the payment of
the last maturing installment or installments of the principal portion of the
Indebtedness (whether or not then due and payable) and not to the payment of
interest.

        Payment of this Note is secured by the following mortgages (collectively
the "Mortgage") dated on or about this same date by Maker, as mortgagor, for the
benefit of Payee, and Security Life of Denver Insurance Company, as mortgagee,
encumbering certain real estate and other property interests situated in the
States of Illinois, Wisconsin, Michigan, Minnesota and Ohio, and more
particularly described in the Mortgage (the "Premises"):

(vi)Mortgage, Security Agreement, Financing Statement and Fixture Filing, with
respect to real property located in the State of Illinois (which may be
exercised in counterparts);

(vii)Mortgage, Security Agreement, Financing Statement and Fixture Filing, with
respect to real property located in the State of Wisconsin (which may be
exercised in counterparts);

(viii)Mortgage, Security Agreement, Financing Statement and Fixture Filing, with
respect to real property located in the State of Michigan (which may be
exercised in counterparts);

(ix)Mortgage, Security Agreement, Financing Statement and Fixture Filing, with
respect to real property located in the State of Minnesota; and

(x)Mortgage, Security Agreement, Financing Statement and Fixture Filing, with
respect to real property located in the State of Ohio.

This Note, the Mortgage, and all other instruments now or hereafter evidencing,
securing or guarantying the loan evidenced hereby are sometimes collectively
referred to as the "Loan Documents". The Mortgage contains "due on sale or
further encumbrance" provisions which, together with all other terms of the
Mortgage, are incorporated herein by this reference.

        Except as expressly otherwise stated in this Note or pursuant to
Section 3.07 (the "Property Release Privilege") of that certain Loan Agreement
dated of even date herewith among Maker, Payee and

2

--------------------------------------------------------------------------------


Security Life of Denver Insurance Company (the "Loan Agreement") there shall be
no right to prepay the principal portion of the Indebtedness. No prepayment of
this principal of this Note in full or in part (except pursuant to the Property
Release Privilege) shall be allowed prior to March 1, 2003 (the "Lock Out
Period"). Beginning March 1, 2003 the principal of this Note may be prepaid in
full (but not in part, except pursuant to the Property Release Privilege) on any
installment payment date thereafter, upon sixty (60) days prior written notice
to the Payee, and payment of a premium (the "Prepayment Premium") equal to an
amount (the "Treasury Obligation Amount") which is the sum of (a) the present
value of the scheduled monthly installments on this Note from the date of
prepayment to the Maturity Date or, if earlier, the next applicable Call Date,
and (b) the present value of the amount of principal and interest due on the
Maturity Date or, if earlier, the next applicable Call Date (assuming all
scheduled monthly installments due prior thereto were made when due) minus
(c) the outstanding principal balance of this Note as of the date of prepayment.
The present values described in clauses (a) and (b) shall be computed on a
monthly basis as of the date of prepayment, discounted at the yield of the U.S.
Treasury obligation closest in maturity to the Maturity Date or, if earlier, the
next applicable Call Date, as reported in The Wall Street Journal (or if not
then published, any successor or similar publication of similar repute in the
financial markets) or as available from the Federal Reserve Bank of New York, on
the fifth (5th) day prior to the date of prepayment or, if such fifth day is not
a business day, then the next preceding day which is a business day. The
Treasury Obligation Amount is intended to be that amount which, together with
the amount prepaid, shall be sufficient to enable Payee to invest in a U.S.
Treasury obligation for the remaining term of this Note to provide the same
effective yield on the amount paid from the date of prepayment to the Maturity
Date or, if earlier, the next applicable Call Date as would have been the yield
on such amount under this Note if such amount had not been prepaid.

        Except as provided in the next sentence or pursuant to the Property
Release Privilege, in no event shall the amount prepaid be less than the total
Indebtedness. Notwithstanding the Lock Out Period, in the event of acceleration
of the Note at any time and subsequent involuntary or voluntary prepayment (even
if during the period in which no prepayment is permitted), the Prepayment
Premium shall be payable except (a) for a prepayment which results from
application of proceeds from insured damage, condemnation or other taking of the
Premises when no Event of Default exists, and (b) as to any prepayment which is
made within sixty (60) days prior to the Maturity Date or a Call Date regardless
of whether Payee has exercised its Call Option. In the event the Prepayment
Premium were ever construed by a court having jurisdiction thereof to be an
interest payment, the Prepayment Premium shall not exceed an amount equal to the
excess, if any, of (i) interest calculated at the highest rate permitted by
applicable law, as construed by courts having jurisdiction thereof, on the
principal balance of the Note from time to time outstanding from the date
thereof to the date of such payment, less (ii) interest theretofore paid on the
Note.

        In the event Payee applies any insurance proceeds or condemnation
proceeds to the reduction of the principal portion of the Indebtedness in
accordance with the terms of the Mortgage, and if at such time no Event of
Default exists hereunder and no event has occurred which with the passage of
time or the giving of notice would be or become an Event of Default, then no
Prepayment Premium shall be due or payable as a result of such application.

        If the maturity of the Indebtedness is accelerated by Payee as a
consequence of the occurrence of an Event of Default, or in the event the right
to foreclose the Mortgage shall otherwise accrue to Payee, the Maker agrees that
an amount equal to the Prepayment Premium (determined as if prepayment were made
on the date of acceleration) shall be added to the balance of unpaid principal
and interest then outstanding, and that the Indebtedness shall not be discharged
except: (i) by payment of such Prepayment Premium, together with the balance of
principal and interest and all other sums then outstanding, if the Maker tenders
payment of the Indebtedness prior to completion of a non-judicial foreclosure
sale (if permitted in the applicable jurisdiction), judicial order or judgment
of

3

--------------------------------------------------------------------------------


foreclosure sale; or (ii) by inclusion of such Prepayment Premium as a part of
the Indebtedness in any such completion of a non-judicial foreclosure sale (if
permitted in the applicable jurisdiction), judicial order or judgment of
foreclosure.

        It is hereby expressly agreed by Maker that time is of the essence in
the performance of this Note and that each of the following occurrences shall
constitute a default ("Event of Default") under this Note:

        (iv)  The failure of the Maker to:

(a)    make any payment of principal or interest under this Note within ten
(10) days after the same shall fall due, or

(b)    comply with any of the other terms of this Note within thirty (30) days
after written notice of such failure has been given by Payee to Maker or within
such longer period of time, not to exceed an additional sixty (60) days, as may
be reasonably necessary to cure such non-compliance if Maker is diligently and
with continuity of effort pursuing such cure and the failure is susceptible of
cure within such additional sixty-day period.

        (v)  The failure of Maker to make payment of any amount due the Payee
under any Loan Document other than this Note, on the date the same shall fall
due (including any applicable grace period).

        (vi)  The occurrence of any breach, default, event of default or failure
of performance (however denominated) under any Loan Document other than this
Note, and the expiration of any applicable cure period without the same having
been cured.

        From and after the date of the occurrence of any Event of Default and
continuing until such Event of Default is fully cured (if Maker is entitled
under this Note to cure such default) or until this Note is paid in full, the
Maker promises to pay interest on the principal balance of this Note then
outstanding at the rate (the "Default Rate") equal to the Note Rate plus five
percent (5%) per annum or, if less, the maximum rate permitted under applicable
law. Interest at the Default Rate shall accrue on the amount of any judgment
rendered hereon or in connection with any foreclosure of the Mortgage. The Maker
agrees that such additional interest which has accrued shall be paid at the time
of and as a condition precedent to the curing of such Event of Default. During
the existence of any such Event of Default Payee may apply payments received on
any amounts due hereunder or under the terms of any of the Loan Documents as
Payee shall determine.

        Payee shall have the following rights, powers, privileges, options and
remedies whenever any Event of Default shall occur under this Note:

        (iv)  To foreclose, or exercise any power of sale under, the Mortgage.

        (v)  To accelerate the maturity of the Indebtedness and declare the
entire unpaid principal balance of, and any unpaid interest then accrued on,
this Note, together with any Prepayment Premium, without demand or notice of any
kind to the Maker or any other person, to be immediately due and payable.

        (vi)  To exercise any and all rights, powers, privileges, options and
remedies available at law or in equity and as provided in any of the Loan
Documents.

        Upon the occurrence of an Event of Default, the Maker expressly agrees
to pay all costs of collection and enforcement of every kind, including without
limitation, all reasonable attorneys' fees and expenses, court costs, costs of
title evidence and insurance, inspection and appraisal costs and expenses of
every kind incurred by Payee in connection with the protection or realization of
any or all of the security for this Note, whether or not any lawsuit is filed
with respect thereto. The occurrence of

4

--------------------------------------------------------------------------------

an Event of Default under this Note shall constitute a default under each and
all of the other Loan Documents.

        The rights, powers, privileges, options and remedies of Payee, as
provided in this Note, in any of the Loan Documents, or otherwise available at
law or in equity shall be cumulative and concurrent, and may be pursued singly,
successively or together at the sole discretion of Payee, and may be exercised
as often as occasion therefor shall occur. No delay or discontinuance in the
exercise of any right, power, privilege, option or remedy hereunder shall be
deemed a waiver of such right, power, privilege, option or remedy, nor shall the
exercise of any right, power, privilege, option or remedy be deemed an election
of remedies or a waiver of any other right, power, privilege, option or remedy.
Without limiting the generality of the foregoing, the failure of the Payee after
the occurrence of any Event of Default to exercise Payee's right to declare the
Indebtedness remaining unmatured hereunder to be immediately due and payable
shall not constitute a waiver of such right in connection with any future Event
of Default. Acceleration of maturity, once elected by Payee, may be, in Payee's
sole and absolute discretion rescinded by Payee's written acknowledgment to that
effect, but without limiting the foregoing the tender and acceptance of partial
payment or partial performance shall not, by itself, in any way affect or
rescind such acceleration.

        Maker waives presentment for payment, demand, notice of nonpayment,
notice of dishonor, protest of any dishonor, notice of protest, notice of intent
to accelerate, notice of acceleration of maturity, and all other notices in
connection with the delivery, acceptance, performance, default or enforcement of
the payment of this Note, except as otherwise provided herein, and agrees that
if there is more than one party constituting the Maker, liability of each of
them hereunder shall be joint, several and unconditional without regard to the
liability of any other party and shall not be in any manner affected by any
indulgence, extension of time, renewal, waiver or modification granted or
consented to by Payee; and Maker consents to any and all extensions of time,
renewals, waivers or modifications that may be granted by Payee with respect to
the payment or other provisions of this Note, and to the release of any
collateral given to secure the payment hereof, or any part thereof, with or
without substitution, and agrees that additional makers or guarantors may become
parties hereto without notice to any of them or affecting any of their liability
hereunder.

        Payee shall not by any acts of omission or commission be deemed to have
waived any rights or remedies hereunder unless such waiver is in writing and
signed by Payee, and then only to the extent specifically set forth therein; a
waiver in respect of one event shall not be construed as continuing or as a bar
to the exercise or waiver of such right or remedy in respect of a subsequent
event.

        All notices, demands, requests, and other communications desired or
required to be given hereunder ("Notices") shall be in writing and shall be
given by: (i) hand delivery to the address for Notices; (ii) delivery by
overnight courier service to the address for Notices; or (iii) sending the same
by United States mail, postage prepaid, certified mail, return receipt
requested, addressed to the address for Notices.

        All Notices shall be deemed given and effective upon the earliest to
occur of: (x) the hand delivery of such Notice to the address for Notices;
(y) one business day after the deposit of such Notice with an overnight courier
service by the time deadline for next day delivery addressed to the address for
Notices; or (z) three business days after depositing the Notice in the United
States mail as set forth in (iii) above. All Notices shall be addressed to the
following addresses:


Maker:
 
Great Lakes REIT, L.P.
c/o Great Lakes REIT
823 Commerce Drive, Suite 300
Oak Brook, Illinois 60523
Attention:    Chief Financial Officer

5

--------------------------------------------------------------------------------


With a copy to:
 
Holland & Knight LLC
500 West Madison, Suite 4000
Chicago, Illinois 60661-2511
Attention:    Francis L. Keldermans, Esq.
Payee:
 
Equitable Life Insurance Company of Iowa
c/o ING Investment Management LLC
5780 Powers Ferry Road, NW, Suite 300
Atlanta, Georgia 30327-4349
Attention:    Mortgage Loan Servicing Department
 
 
                            and
 
 
ING Investment Management LLC
5780 Powers Ferry Road, NW, Suite 300
Atlanta, Georgia 30327-4349
Attention:    Real Estate Law Department
With a copy to:
 
Powell, Goldstein, Frazer & Murphy LLP
Sixteenth Floor
191 Peachtree Street, N.E.
Atlanta, Georgia 30303
Attention:    John R. Parks, Esq.

or to such other persons or at such other place as any party hereto may by
Notice designate as a place for service of Notice. Provided, that the "copy to"
Notice to be given as set forth above is a courtesy copy only; and a Notice
given to such person is not sufficient to effect giving a Notice to the
principal party, nor does a failure to give such a courtesy copy of a Notice
constitute a failure to give Notice to the principal party.

        This Note shall be governed by and construed in accordance with the laws
(excluding conflicts of laws rules) of Illinois.

        Subject to the terms of the next succeeding paragraph and
notwithstanding anything to the contrary otherwise contained in this Note, but
without in any way releasing, impairing or otherwise affecting this Note or any
of the other Loan Documents (including without limitation any guaranties or
indemnification agreements) or the certain Environmental Indemnification
Agreement to which Maker is a party, or the validity hereof or thereof, or the
lien of the Mortgage, it is agreed that Payee's source of satisfaction of the
Indebtedness and Maker's other obligations hereunder and under the Loan
Documents other than any separate guaranty agreement or the Environmental
Indemnification Agreement is limited to (a) the Premises and proceeds thereof,
(b) rents, income, issues, proceeds and profits arising out of the Premises, and
(c) any separate guaranty or indemnification agreements guarantying or
indemnifying Payee with respect to the payment of any amounts due hereunder and
under the Loan Documents and/or Maker's performance hereunder and under the Loan
Documents; provided, however, that nothing herein contained shall be deemed to
be a release or impairment of said Indebtedness or the security therefor
intended by the Mortgage, or be deemed to preclude Payee from foreclosing the
Mortgage or from enforcing any of Payee's rights or remedies in law or in equity
thereunder, or in any way or manner affecting Payee's rights and privileges
under any of the Loan Documents or any separate guaranty or indemnification
agreements guarantying Maker's payment and/or performance hereunder and/or under
the Loan Documents.

6

--------------------------------------------------------------------------------


        PROVIDED, HOWEVER, NOTWITHSTANDING ANYTHING IN THIS NOTE TO THE
CONTRARY, MAKER SHALL PAY, AND THERE SHALL AT NO TIME BE ANY LIMITATION ON
MAKER'S PERSONAL LIABILITY FOR THE PAYMENT TO PAYEE OF:

      (xii)  the application of rents, security deposits, or other income,
issues, profits, and revenues derived from the Premises after the occurrence of
an Event of Default to the extent applied to anything other than (a) normal and
necessary operating expenses of the Premises or (b) the Indebtedness evidenced
by the Note. It is understood that any rents collected more than one month in
advance as of the time of the Event of Default shall be considered to have been
collected after the Event of Default;

      (xiii)  any loss, cost or damages arising out of or in connection with
fraud or material misrepresentations to Payee by Maker (or by any of its general
partners, officers, shareholders, members, or their agents, if applicable);

      (xiv)  any loss, cost or damages arising out of or in connection with
Maker's use or misapplication of (a) any proceeds paid under any insurance
policies by reason of damage, loss or destruction to any portion of the
Premises, or (b) proceeds or awards resulting from the condemnation or other
taking in lieu of condemnation of any portion of the Premises, for purposes
other than those set forth in the Mortgage;

      (xv)  any loss, cost or damages arising out of or in connection with any
waste of the Premises or any portion thereof and all reasonable costs incurred
by Payee in order to protect the Premises;

      (xvi)  any taxes, assessments and insurance premiums for which Maker is
liable under the Note, the Mortgage or any of the other Loan Documents and which
are paid by Payee (but not the proportionate amount of any such taxes,
assessments and insurance premiums which accrue following the date of
foreclosure [plus any applicable redemption period] or acceptance of a deed in
lieu of foreclosure);

    (xvii)  any loss, costs or damages arising out of or in connection with the
Maker's environmental covenants, warranties and representations contained in
Paragraph 31 of the Mortgage;

    (xviii)  any loss, cost or damages arising out of or in connection with any
construction lien, mechanic's lien, materialman's lien or similar lien against
the Premises arising out of acts of omissions of Maker;

      (xix)  any and all loss, costs or damages arising out of or incurred in
order to cause the Improvements to comply with the accessibility provisions of
The Americans with Disabilities Act and each of the regulations promulgated
thereunder, revealed in engineering reports delivered to Payee in connection
with the loan evidenced by this Note, as the same may be amended from time to
time which are required by any governmental authority;

      (xx)  any loss, damage, cost, expense and liability resulting from any act
of Maker or its general partners, shareholders, beneficiaries, or members, as
the case may be, to obstruct, delay or impede Payee from exercising any of its
rights or remedies under the Loan Documents;

      (xxi)  the total Indebtedness in the event that (a) Maker makes an
unpermitted transfer of an interest in the Maker or in the Premises without the
prior written approval of Payee, or (b) Maker makes an unpermitted encumbrance
on the Premises or an interest in Maker without the prior written approval of
Payee; and

    (xxii)  all costs and fees, including without limitation reasonable attorney
fees and costs, incurred by Payee in the enforcement of subparagraphs (i)
through (x) above.

With the exception of those items of liability specifically set forth in items
(i) through (xi) above, the lien of any judgment against Maker in any proceeding
instituted on, under or in connection with this

7

--------------------------------------------------------------------------------

Note shall not extend to any property now or hereafter owned by Maker other than
the interest of the Maker in the Premises and the other security for the payment
of this Note.

        This Note, together with the other Loan Documents and the certain
Environmental Indemnification Agreement executed by Maker, constitute the entire
agreement between the parties hereto pertaining to the subject matters hereof
and thereof and supersede all negotiations, preliminary agreements and all prior
or contemporaneous discussions and understandings of the parties hereto in
connection with the subject matters hereof and thereof.

        THE PARTIES HERETO, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO
CONSULT WITH COUNSEL, KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY
IN ANY LITIGATION BASED ON OR ARISING OUT OF THIS AGREEMENT OR INSTRUMENT, OR
ANY RELATED INSTRUMENT OR AGREEMENT, OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR ANY COURSE OF CONDUCT, DEALING, STATEMENTS, WHETHER ORAL OR WRITTEN,
OR ACTION OF ANY PARTY HERETO. NO PARTY SHALL SEEK TO CONSOLIDATE BY
COUNTERCLAIM OR OTHERWISE, ANY SUCH ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED
WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED.
THESE PROVISIONS SHALL NOT BE DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR
RELINQUISHED BY ANY PARTY HERETO EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY ALL
PARTIES.

        Maker acknowledges receipt of a copy of this instrument at the time it
was signed.

        IN WITNESS WHEREOF, the Maker has executed and delivered this Note as of
the day and date first above written.


 
 
MAKER:
 
 
GREAT LAKES REIT, L.P., a
Delaware limited partnership
 
 
By:
Great Lakes REIT, a Maryland real estate investment trust, its general partner
 
 
 
By:
/s/  JAMES HICKS      

--------------------------------------------------------------------------------

James Hicks, Treasurer

8

--------------------------------------------------------------------------------



QuickLinks


PROMISSORY NOTE B
